Title: From Thomas Jefferson to John Mason, 11 March 1795
From: Jefferson, Thomas
To: Mason, John



Dear Sir
Monticello Mar. 11. 95.

So long ago as June 29. of the last year I inclosed you a draught on Caleb Lownes of Philadelphia for 92 D-80 c the amount of my balance to Mason & Fenwick, and desired Mr. Lownes to answer it out of monies placed in his hands. I was surprised yesterday, on receiving an account from him to find that the money still lies in his hands uncalled for. Apprehending my letter must have miscarried, tho’ sent to you at George-town by post, I take the liberty of repeating the information to you that the money is and has been constantly at your order in the hands of Caleb Lownes. I shall be sorry if any miscarriage of my letter shall have left me in the mean time under the imputation of having neglected the paiment of this balance. I am with great esteem Dr. Sir Your most obedt. Servt

Th: Jefferson

